IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,494


EX PARTE JACKIE LEROY PIERCE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 55,404 IN THE 264th DISTRICT COURT

FROM BELL COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of
methamphetamine and sentenced to ten years' imprisonment. He did not appeal his conviction. 
	Applicant contends that his plea was involuntary because the plea agreement cannot be
followed.  
	 The record before this Court reflects that trial counsel improperly advised Applicant that his
state and federal sentences would run concurrently. And the trial court, after remand, has entered
findings of fact that Applicant's state and federal sentences are not running concurrently.  Applicant
is entitled to relief.  Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).
	Relief is granted.  The judgment in Cause No. 55,404 in the 264th Judicial District Court of
Bell County is set aside, and applicant is remanded to the custody of the Sheriff of Bell County to
answer the charge against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

 
Delivered: February 9, 2011
Do Not Publish